                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division


 COURTHOUSE NEWS SERVICE,                            )
                                                     )
         Plaintiff,                                  )
                                                     )
 v.                                                  )      Case No. 2:18-cv-391-HCM
                                                     )
 GEORGE E. SCHAEFER, in his official                 )
 capacity as Clerk of the Circuit Court for          )
 Norfolk, Virginia, et al.,                          )
                                                     )
         Defendants.                                 )


                                      NOTICE OF APPEAL

       NOTICE is given that the defendants, George E. Schaefer, in his official capacity as Clerk

of the Circuit Court for Norfolk, Virginia, and Jacqueline C. Smith, in her official capacity as Clerk

of the Circuit Court for Prince William County, Virginia, defendants in the above named case,

hereby appeal to the United States Court of Appeals for the Fourth Circuit from: (1) the Opinion

and Order (ECF No. 102) entered in this action on February 21, 2020; (2) the Order (ECF No. 97)

entered in this action on February 7, 2020; and (3) the Opinion and Order (ECF No. 48) entered in

this action on March 18, 2019.


                                               Respectfully submitted,

                                               GEORGE E. SCHAEFER, in his official capacity
                                               as Clerk of the Circuit Court for Norfolk, Virginia

                                               and

                                               JACQUELINE C. SMITH, in her official capacity
                                               as Clerk of the Circuit Court for Prince William
                                               County, Virginia
By:     /s/
William W. Tunner (VSB No. 38358)
William D. Prince IV (VSB No. 77209)
Michael G. Matheson (VSB No. 82391)
ThompsonMcMullan, P.C.
100 Shockoe Slip, 3rd Floor
Richmond, Virginia 23219
Tel: (804) 698-6254
Fax: (804) 780-1813
wtunner@t-mlaw.com
wprince@t-mlaw.com
mmatheson@t-mlaw.com
Counsel for Defendants




  2
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of March, 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to the following:

Conrad M. Shumadine (VSB No. 4325)
Willcox & Savage, P.C.
440 Monticello Avenue, Suite 2200
Norfolk, VA 23510
Tel: (757) 628-5500
Fax: (757) 628-5566
cshumadine@wilsav.com

William Hibsher, Esq. (admitted pro hac vice)
Bryan Cave Leighton Paisner LLP
1290 Avenue of the Americas
New York, NY 10104
Tel: (212) 541-2000
Fax: (212) 541-4630
wjhibsher@bclplaw.com

Heather S. Goldman, Esq. (admitted pro hac vice)
Bryan J. Harrison, Esq. (admitted pro hac vice)
Bryan Cave Leighton Paisner LLP
1155 F Street, NW, Suite 700
Washington, DC 20004
Tel: (202) 508-6000
Fax: (202) 508-6200
heather.goldman@bclplaw.com
bryan.harrison@bclplaw.com

Counsel for Plaintiff Courthouse News Service


                                              By:     /s/
                                              William D. Prince IV (VSB No. 77209)
                                              ThompsonMcMullan, P.C.
                                              100 Shockoe Slip, 3rd Floor
                                              Richmond, Virginia 23219
                                              Tel: (804) 698-6254
                                              Fax: (804) 780-1813
                                              wprince@t-mlaw.com
                                              Counsel for Defendants

                                                 3
